Citation Nr: 1827846	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  13-11 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for migraines, to include as secondary PTSD.

3.  Entitlement to service connection for a sleep disorder, to include as secondary to PTSD.  

4.  Entitlement to service connection for a skin disorder, to include as due to exposure to Agent Orange.

5.  Entitlement to service connection for hypertension, to include as due to exposure to Agent Orange.

6.  Entitlement to service connection for a right shoulder disorder, manifested by pain.

7.  Entitlement to service connection for chest pains, to include as secondary to PTSD.

8.  Entitlement to service connection for high cholesterol, to include as due to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Andrew L. Werner, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berry, Counsel


INTRODUCTION

The Veteran had active military service from December 1970 to February 1972, with service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  During the pendency of this appeal, jurisdiction was transferred to the Little Rock, Arkansas RO.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in April 2017.  A transcript of that hearing is of record.

The issue of entitlement to service connection for a traumatic brain injury (TBI) was raised by the record during the Veteran's April 2017 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

Here, the Board is addressing only the issue of entitlement to service connection for high cholesterol.  All other issues currently on appeal are REMANDED to the AOJ.


FINDING OF FACT

High cholesterol is a laboratory finding, not a ratable disability for VA compensation purposes.


CONCLUSION OF LAW

The Veteran has failed to state a claim upon which relief can be granted concerning his claim for service connection for high cholesterol.  61 Fed. Reg. 20440, 20445 (May 7, 1996); Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran submitted a claim for high cholesterol.  However, diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and not, in and of themselves, ratable disabilities for VA compensation purposes.  61 Fed. Reg. 20440, 20445 (May 7, 1996).  

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the United States Court of Appeals for Veterans Claims (Court) noted that Congress had specifically limited entitlement for service-connected disease or injury to cases where such incidents  resulted in a disability.  A current disability means a disability shown by competent medical evidence to exist.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

Here, absent proof of a current disability, not just a mere laboratory finding, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (clarifying that the Veteran need only have the claimed disability at the time he files his claim, even if it subsequently resolves before VA adjudicates or decides his claim).


ORDER

Service connection for hyperlipidemia (high cholesterol), including as due to exposure to Agent Orange, is denied as a matter of law.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A (West 2012); 38 C.F.R. § 3.159 (2017).

As an initial matter, the Board notes that the Veteran testified during his April 2017 hearing that he has been continuously receiving treatment for his claimed disorders at the VAMC in Little Rock, Arkansas, and Chicago, Illinois.  The VA treatment records currently associated with the claims file are dated only through January 2017.  Additionally, the record contains private treatment records from Rush Oak Park Physicians' Group dated through April 2009.  The Board notes the Veteran now resides in Arkansas, however, efforts should be undertaken to ensure all available private records are associated with the electronic claims file.  As such, all available VA treatment records since February 2017 and private treatment records from April 2009 should be obtained.  38 U.S.C. § 5103A (a)-(c) (2012).

Acquired Psychiatric Disorder

The Veteran is seeking entitlement to an acquired psychiatric disorder, to include PTSD.  

The Board notes the Veteran's claim was denied because the RO determined service connection was not warranted due to the fact the Veteran did not have any current psychiatric disorders due to or attributable to his military service.  See September 2010 VA examination.  During his April 2017 Board hearing, the Veteran testified that he was receiving treatment and currently taking medications for a psychiatric disorder, namely, PTSD.  The Veteran also noted that he suffers from depression and anxiety.  

VA treatment records dated from January 2017, note a provisional diagnosis of PTSD and the Veteran's participation in therapy groups.  Therefore, the Veteran should be scheduled for a VA psychiatric examination.  The VA examiner must confirm all current diagnoses of psychiatric disorders, not just PTSD, and state whether any of those disorders are related to his active service.  Barr v. Nicholson, 21 Vet. App. 303 (2007).   

Headaches, Sleep Disorder, Chest Pain

The Veteran seeks service connection for headaches, sleep disorder, and chest pain.  He testified during his Board hearing that it is also his belief these disorders are due to his military service or, alternatively, secondary to his psychiatric disorder.  The Board notes that the symptomatology of these disorders are all observable by lay persons.  To date, he has not been afforded VA examinations for these disorders.  Therefore, in light of the Veteran's competent and credible testimony that he suffers from headaches, a sleep disorder, and chest pain as a result of his military service or due to his PTSD, the Board finds that such examinations are warranted in this case to confirm diagnoses and provide etiological opinions.  See McClendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Further, as it pertains specifically to the Veteran's claims of chest pains, the Board notes the holding in the recent Federal Court decision of Saunders v. Wilkie, Saunders v. Wilkie, No. 17-1466, 2018 U.S. App. LEXIS 8467 (Apr. 3, 2018) requires the RO to schedule the Veteran for a VA examination to determine whether the Veteran's chest pain constitutes functional impairment such that it may qualify as a disability in the event an underlying diagnosis is not provided.  

Right Shoulder Pain

The Veteran seeks service connection for a right shoulder disorder, manifested by pain.  The Veteran testified that he suffered an injury to his right shoulder when he jumped from a truck to avoid capture by Vietnam soldiers.  Further, the record confirms he was diagnosed with degenerative joint disease of the right shoulder.  See January 2017 VA treatment records.  

The Veteran is certainly competent to state that he suffers from pain, he has received a diagnosis of degenerative joint disease of the right shoulder, and the Board finds his account of an in-service incident to be credible.  Therefore, an examination is warranted in this case to determine whether a right shoulder disorder is attributable to the Veteran's military service.  See McClendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Hypertension 

The Veteran contends his hypertension is due to his military service and, specifically, to his exposure to Agent Orange during service.  As the Veteran's DD Form 214 and available personnel records confirm he served in the Republic of Vietnam, exposure to Agent Orange is conceded.  The Veteran's VA treatment records note a diagnosis of hypertension.  

The Veteran was initially examined by VA in July 2010.  However, in rendering his opinion, the VA examiner failed to determine whether the hypertension may be attributable to the Veteran's conceded exposure to Agent Orange.  As such, a new examination is warranted.  Barr v. Nicholson, 21 Vet. App. 303 (2007).   

Skin Disorder

Finally, regarding the skin disorder, claimed as moles, the VA treatment records fail to note a current diagnosis.  However, the Board notes that the symptomatology of this disorder is certainly observable by lay persons.  To date, he has not been afforded a VA examination for this disorder.  Therefore, the Board finds that an examination is warranted in this case to determine whether the Veteran currently suffers from a skin disorder and, if so, to provide an etiological opinion.  See McClendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all of the Veteran's outstanding VA treatment records, from January 2017 to the present, and private treatment records from April 2009 to the present.  All actions to obtain the requested records should be documented fully in the claims file.

2.  Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any currently diagnosed psychiatric disorders.  The VA examiner should specifically note the provisional diagnosis of PTSD in the January 2017 VA treatment record.  The examiner should specifically comment as to the following:

a) Identify all current psychiatric disorders. 

b) State whether the Veteran's psychiatric disorders, if any, are at least as likely as not (50 percent or greater probability) related to his active service.  

The examiner is also advised that the lack of in-service treatment or complaints is not persuasive evidence that a psychiatric disorder did not manifest during active service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (providing, essentially, that an examination was inadequate where the examiner relied on the absence of medical records to provide a negative opinion).

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record. 

3.  Schedule the Veteran for VA examinations with the appropriate medical professional to determine the nature and etiology of his claimed migraines, sleep disorder, and chest pain.  The examiner/s should specifically comment as to the following:

a) State whether the Veteran currently suffers from migraines, a sleep disorder, or chest pain that separate and distinct from any diagnosed psychiatric disorders, or, if these disorders are manifestations of psychiatric symptomatology. 

b) State whether any of the separately diagnosed disorders (i.e., not determined to be psychiatric manifestations), if any, are at least as likely as not (50 percent or greater probability) related to his active service.  

c) State whether any of the separately diagnosed disorders (i.e., not determined to be psychiatric manifestations), if any, are due to or aggravated by a psychiatric disorder.  

The examiner/s must discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record. 

4.  Schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of his diagnosed right shoulder disorder.  A complete rationale for all opinions offered must be provided.  The examiner should specifically state whether the diagnosed right shoulder disorder is at least as likely as not (50 percent or greater probability) related to his active service.  

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record. 

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed skin disorders.  The examiner should specifically determine the following:
   
a) Identify all current skin disorders. 

b) State whether the Veteran's skin disorder, if any, are at least as likely as not (50 percent or greater probability) related to his active service.  

c) State whether any skin disorder is at least as likely as not due to the Veteran's conceded exposure to Agent Orange.  

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record. 

6.  Schedule the Veteran for a VA examination to determine the etiology and onset of his hypertension.  After a review of the claims file, to specifically include a discussion of the Veteran's statements pertaining to high blood pressure manifestations, the examiner should offer an opinion as to whether it is at least as likely as not that such had its clinical onset in service or is otherwise related to service.  

If the examiner does not find hypertension to have been manifested during service, the examiner should opine as to the following:  
   
a) Did the Veteran's hypertension manifest within one year of the Veteran's service discharge?  

b) Is the Veteran's hypertension due to or caused by his conceded exposure to Agent Orange?

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record. 

7.  The Veteran should be informed that failure to appear for these examinations, without good cause, may cause his claim to be denied.  See 38 C.F.R. § 3.655.  All efforts to schedule the examination should be documented in the file.

8.  THE AOJ MUST REVIEW THE CLAIMS FILE AND ENSURE THAT THE FOREGOING DEVELOPMENT ACTION HAS BEEN COMPLETED IN FULL.  IF ANY DEVELOPMENT IS INCOMPLETE, APPROPRIATE, CORRECTIVE ACTION MUST BE IMPLEMENTED.  IF ANY REPORT DOES NOT INCLUDE ADEQUATE RESPONSES TO THE SPECIFIC OPINIONS REQUESTED, IT MUST BE RETURNED TO THE PROVIDING EXAMINER FOR CORRECTIVE ACTION.

9.  Then, readjudicate the claims on appeal.  If the benefits sought remain denied, furnish the Veteran and his representative a Supplemental Statement of the Case (SSOC) and afford them the appropriate time period to respond.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).






______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


